Title: To Benjamin Franklin from the Philadelphia Merchants, 18 April 1769
From: Philadelphia Merchants
To: Franklin, Benjamin


Much Esteemed Friend,
Philada. 18th April 1769.
We are favoured with thy letter of the 19th January, and observe with pleasure the Steps thou hast taken to Serve the Cause of America, which we cannot forbear considering as the Cause of Liberty.
The Committee of Merchants in London inform us of an Application they had made to the proper Department in Administration. But the Answer they received is so very unfavourable, that we have but little prospect of Redress in a way that will put an End to the Dispute between Great Britain and the Colonies.
We observe that both the Merchants and Minister confine themselves to the Act imposing Duties on Glass, Paper, &c. which they agree is Inexpedient, upon the Principles of impropriety in laying Duties on their own Manufactures, but they take no Notice of the other Acts passed for the purpose of raising a Revenue in America. From this we are apprehensive that the Ministry, if pushed, intend only a partial Redress of American Grievances, and though they may suffer the Act laying a Duty on British Manufactures to be repealed, upon a principle of Inexpediency, yet they mean to continue the other Acts; in order to establish the Right of Parliament to tax the Colonies. Now as we are persuaded the Americans will never admit this Right, nor give up the Privilege of solely taxing themselves, we can have little expectation of a cordial Union between both Countries, untill there is an alteration in the Sentiments of Administration.
Untill the Prospect mends the Merchants of this City have agreed to decline the Importation of Goods from Great Britain.
We take the liberty to inclose thee a copy of the Agreement and our Answer to the Committee of Merchants in London.
We have no doubt of thy sincere Wishes for the Welfare of both Countries, nor of thy unremitted Endeavours to bring about a cordial Union between them; to effect which nothing in our Power shall be wanting. We are, with due regard, Thy assured Friends,



Jereah: Warder
Wm. West


William Fisher
James Mease


Abel James
Robt Morris


Henry Drinker
John Cox Junr.


Alex Huston
Tench Francis


John Rhea
Thomas Mifflin


John Gibson
Cha Thomson


Joseph Swift
Geo: Roberts


Conyngham & Nesbitt
  


